~ —.1ia5 11 1 VV1~T1 /J .v-1111~U VV/V`T/,LVL.V 1V.JV.31 t"i.lVl.
          Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 1 of 20 PageID 7



                                                                    IN THE CIRCUIT COURT OF THE
                                                                    NINTH JUDICIAL CIRCUIT IN AND
                                                                    FOR ORANGE COUNTY, FLORIDA

                                                                    CASE NO.: 2020-CA-5859-0

           BEVERLY BROSIUS,                                    n~~               3 ~e~ ~ . ...~~'
                                                               ~r~ ~ ,.,. 6~~2~~ ~'~'~
                   Plaintiff,

           V.


           HOME DEPOT U.S.A., INC., and TRICAM
           INDLJSTRIES, INC.

                  Defendants.


                                                        SUMMONS

          THE STATE OF FLORIDA:

          To all and singular sheriffs of said state:

                  YOU ARE HEREBY COMM.ANDED to serve this Summons and a copy ofthe Complaitit or
          Petition, in the above-styled cause upon the Defendant:

                                                Home Depot U.S.A., Inc.
                                C/O Registered Agent - Corporation Service Company
                                   1.201. Hays Street, Tallahassee, FL 32301-2525

                  Each Defendant is hereby required to serve written defenses to said Coinplaint on JOSHUA
          D. MOORE, ESQUIRE, Morgan & Morgan, P.A., 20 North Orange Avenue, Suite 1600, P.O. Box
          4979, Orlando, Florida 32802-4979, Telephone: (407) 420-1414, within twenty (20) days a$er
          service of tlus Summons upon you, exclusive of the day of service, ancl to file the original of said
          writteri defenses with the Clerk of said Court either before service on PlaintifPs attorney or
          irnmediately thereafter. If you fail to do so, a default will be entered against you for the relief
          demanded in the Complaint or Petition.
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 2 of 20 PageID 8



      R~]~,0:1.]ITS'CSF,O.....-.AC.
                                  - COMiMODXrIONS BY.: MSONSVI Wft.'~
                                                                    'AMATI


         If you are a person with a disabEity who needs any accomniodation in order to participate in
 this proceeding, you are entitled, at no cost to you, to the provision of certain assistaiiee. Please
 contact the ADA Coordinator, Humail. Resources, ORANGE COUNTY COURTHOUSE,425 N.
 ORANGE AVENIJE, SUITE 51.0, ORLANDO, FLORIDA, (407)836-2303, at least 7 days before
 your selieduled court appearance, or iminediately upoii receiving this notification if the time bet.ore the
 schedtiled appearance is less than 7 days; if you are.hearing or voice finpaired, ca 711.




         Wl't'NESS iny hand aDd the seal of this Court on this the                         5       day of
    . June. . .                              Tiff-ayW I&ore Eusmll
                                                         Cle,rk of the Circuit Court
                                                               James R Stoner, Deputy
                                                               Clerk

                                                                  As Deputy Clerk


                                                   Civil Divfsfon
                                                   425 N. Orange Avenue
                                                   Room 350
                                                   Orlank Florida 32801
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 3 of 20 PageID 9



                                            IMPORTANT

         A lawsuit has been filed against you. You have 20 calendar days affter this summons is served
on you to file a written response to the attached complaint with the clerkof this court. A phone call.
will not protect you. Your written response, including the case nuinber given above and the names of
the parties, must be filed if you want the court to hear your side of the case. If you do not file your
response on ti.ine, you may lose the case, and your wages, money and property may thereafter be
taken without further wariung from the court. There are other l.egal requirements. You may want to
call an attorney right away. If you do not know an attorney, you may call an attorney referral. service
or legal aid office (listed in the phone book).

        If you choose to fle a written response yourself, at the same titne you fle your written
response to the court you must also mail or take a copy of your written response to the
"Plaintiff/PlaintifPs Attorney" named above.

                                           IMPORTANTE

        Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de
esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla aiite este tribunal. Una
llamada telefonica no Io protegera; si usted desea que el tribunal considere su defensa, debe presentar
su repuesta por escrito, incluyendo el numero del caso y los numbres de las partes interesadas en
dicho caso. Si usted n.o contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado
de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros
requisitos legales. Si lo desea, puede usted consultar a un abogado irrunediatamente. Si no conoce a
un abogado, puede llamar a una de las olicinas de asistencia legal que aparecen en la guia telefonica.

        Si desea responder a la demanda por su centa, al inismo tiempo en que presenta su respuesta
ante el tribunal, debera usted invizr por correo o entregar una copia de su respuesta a la persona
denumulada abajo como "Plaintiff/Plaintiffs Attorney." (Demandate o Abogado del Demanadante).

        "De acuerdo con el Acto o' Decreto de los Americanos con Impedimentos Inhabilitados,
personas en necesidad del servicio especial para particpar en estee procedimiento deberan, dentro de
un tienipo razonable, antes de cualquier proceduniento, ponerse en un tiempo razonable, antes de
cualquier procedimiento, ponerse en eontacto eon la oficina Administrativa de la Corte, Telefono
(TDD) 1-800-955-8771 o(V) 1-800-955-8770, via Florida Relay System."

                                           IMPORTANT

        Des poursuites judiciar:ies ont etc entreprises contre vous. Vous avez 20 jours consecutifs a
partir de la date de 1'assignation de cet'te citation pour deposer une respo.nse ecrite a la plainte ci-
jointe aupres de ce Tribunal. Un sitnple coup de telephone est insufTisant pour vous proteger' vous
etes ob(ige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du noxn
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 4 of 20 PageID 10



  des parties noninees ici, si vous souhaitez que le Tribtuial entende votre cause. Si vous ne deposez
  pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire,
  votre argent, et vos biens peuvent etre saisis par la suite, saais aucuii preavis ulterieur du Tribunal. Il
  y a d'autres obligations juridiques et vous pouvez requeru• les services immediats d'unavocat. Sivous
  ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avoeats ou a un
  bureau d'assistance juridique (figurant a 1'annuaire de telephones).

         Si vous choisissez de deposer vous-meme une t:esponse ecrite, il vous faudra egalement, e1i
  meme temps que cette fornialite, fai.r.e parvenir ou expedier une copie au carbone ou une photocopie
  de votre reponse ecrite au "Plaintiff/Plailitiii's Attorney" (Plaignant ou a son avocat) nomrne ci-
  dessous.

         En accordance avec 1a Loi des "A:mericans Wit}x D.isabil:ities". Les pe.rsonnes en besoin d'une
  accomodation speciale pour participer a ces proccdures doivent, dans un temps raisonak~le, avant
  d'entreprendre aucune autre demarche, contracter 1'office administrative de la Court situe au le
  telephone ou Telefono (TDD) 1-800-955-8771 ou (V) 1-800-955-8770, via Florida Relay System."


                                  1VIORGAN &z MORGAN, P.A.
                                  POST OFFICE BOX 4979
                                  20 IVORTH ORANGE AVENUE, SUITE 1600
                                  ORLANI)O,            FLORI)aA                                 32802-4979
l illllr,rr 1vu1/--rt /7 L'-1.'11GU VJlG7/GVGV 1G:'+1:4FJ Y1V1
           Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 5 of 20 PageID 11



                                                                IN THE CIRCUIT COURT OF THE
                                                                NINTH JUDICIAL CIRCUIT IN AND
                                                                FOR ORANGE COUNTY, FLORIDA

                                                                CASE NO.:

         BEVERLY BROSII.JS,

                Plaintiff,

        V.


        HOME DEPOT U.S.A., INC., and TRICAM
        INDUSTRIES, INC.

                Defendants.


                                                    COIVIPLAINT

                Plaintiff, BEVERLY BROSIUS, by and through undersigned counsel, hereby sues

        Defendants, HOME DEPOT U.S.A., INC., and TRICAM INDUSTRIES, INC., and states:

                                                 INTRODUCTION.

                1.      Plaintiff, Beverly Brosius ("Ms. Brosius") brings this action to recover for the seiious,

        permanent, and life-altering injuries she suffered and continues to suffer due to a defective and

        unreasonably dangerous Gorilla 3-Step Steel Step Stool, model number GLS-3HD-2 ("Subject

        Ladder") that malfunctioned during the course of ordinary use. As a result of the Subject Ladder

        failure, Ms. Brosius suffered a severe tibia plateau fiacture, a dislocated knee, and multi-fractures of

        her shin necessitating surgical intervention.

               2.       PlaintiffMs. Brosius sues Defendants, Home Depot U.S.A., Inc. ("Home Depot"), and

        Tricam Industries, Inc. ("Tricam"), for their respective roles in designing, manufacturing, assembling,

       proclucing, distributing, supplying, labeling, marketing, and selJ.ing the defective and unreasonably

       dangerous Subject Ladder.

                                                     Page 1 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 6 of 20 PageID 12



          3.      Tluough this lawsuit, Ms. Brosius seeks to recover for the, injuries and dainages slie

  suffered and continues to suffer to tlus day, incltid'u1g but not liniited to her physical injuries, rnedical

  and treatment costs, and all pain, suffering, inental anguish, aiid loss of enjoyment for life caused by

  the Defendants and their defective Subject I.,adder.

                                               7'HE PARTX.ES

          4.      Plaintiff Ms. Brosius was and at all materials tirnes a resident of Maitland, Orange

  County, Florida.

          5.      Defendant, Home Depot, is a foreign corporation incorporated under the laws of

  Delaware. Ho.me Depot is authorized by the Florida Department of State to do business in Florida.

         6,       Defendant, Hoine Depot, may be served with process on its registered agent:

  Corporation Service Company located at 1201 Hays Street, Tallahassee, FL 32301-2525.

         7.       Defendant, Horne Depot, is one of the world's largest home unprovement retailers in

  the business of and derives profit fi-oni manufacturing, assembling, d'astributing, supplying, testing,

  inspecting, marketing, and/or selling a wide range of tools, construction products, home improvement

  products, and household consumer products, including various step stools and ladders.

         8.       Defendant Home Depot designed, rnanufactured, assembled, distributed, supplied,

  tested, inspected, marlceted, and/or sold the Subject Ladder.

         9.       Defendant, 'fricatn, is a foreign corporation incorporated under the laws ofMimesota

  where it also maintains .its prisicipal place of busuiess at 7677 Equitable Drive, Eden Prairie, NIN

  55344-3676.

         10,     Defendant, Tricam, may be served with process on its Florida registered ageiit: Kaytie

  Brauning located at 1415 1'anther Lane 246 Naples, FL 34109.




                                                Page 2 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 7 of 20 PageID 13


         11.      Tricam is in the business of and derives profit from designing, engineering,

 manufacturing, assembling, distributing, supplying, testing, inspecting, marketing, and/or selling

 household consumer products including various step stools and ladders.

         12.     Upon information and belief, "Gorilla Ladders" is a trademark of Defendant, Tricam,

 who sells "Gorilla" step stools and ladders exclusively in Home Depot retail stores through the United

 States, including tlu•oughout Florida.

         13.     Tricam engineered, designed, manufactured, assembled, distributed, supplied, tested,

 inspected, marketed, and/or sold Subject Ladder.

                                                FACTS

         14.     Sometinie between late 2014 and early 2015, Ms. Brosius purchased the Subject

 Ladder, from Defendant Home Depot.

        15.      Ms. Brosius is self-employed as a photographer and owner of Beveriy Brosius

 Photographer.

        16.      On September 14, 2017, Ms. Brosius was at her residence located at 212 Wood Lake

 Drive, Maitland, FL 32751 on the patio ui the back of her house.

        17.      Ms. Brosius had set up the subject ladder in the same manner as she had done

 countless times over the last few years, in accordance with the instructions and as intended.

        1$.      As Mr. Brosius was using the Subject Ladder in a normal and foreseeable mainier, i.e.

she was in the process of climbing it, the subject ladder suddenly and unexpectedly failed.

        19.      As a result of the Subject Ladder's failure, it folded and collapsed onto Ms. Brosius,

who sustained severe and debilitating injuries.




                                             Page 3 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 8 of 20 PageID 14



          20.      PlaintifPs u-ijuries were caused by the Subject Ladder's defective condition.

  Specifically the Subject Ladder was defective in al least the followiiig ways:

                a. This Subject Ladder was designed and manufactured with excessive overhang of the

                   steps wh:ich creates an uru•easonable propensity for the ladder to fold up.

                b. The Subject Ladder as designed and manufachn•ed has an unreasonable propensity to

                   collapse and fold up when being used for its reasonably foreseeable and intended

                   purpose;

                c. The Subject Ladder was designed and manufactured with a defective latch mechanisin

                   to lock the steps of the ladder, contraiy to its marketing and advertising as "self-

                   lockulg;" and

                d. The Subject Ladder did not come with adequate warnings or instructions advising

                   consinners and users about the Subjeet Ladder's defective condition particularlywith

                   respect to the latching mechanism and the unreasonable propensity to fold up, despite

                   the faet that it is marlceted and advertised as "self-loelcing."

         21.       The defects cited in Paragraph 20 of this Complaint rendered the Subject Ladder

  unreasonably dangerous beyoiid the conteinplation and expectations ofordinaryconsumers, including

  Ms. Brosius.

         22.       I'hc r.isk of danger associated with engineering, designing, manufacturing, assembling,

  distributuig, supptying, and selling the Subject Ladder as it was outweigh. any real or perceived

  benefits. At the time the Subject Ladder was designed, manufactured, assembled, distributed,

  sttpplied, and sold, alternative designs and methods of mariufacturing existed that wo«ld have resulted

  in a safer and 7nore usefi.il ladder with little to no increase in cost to 1-1ome Depot or Tricam.




                                                Page 4 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 9 of 20 PageID 15


            23.        The defects cited in Paragraph 20 of tlus Complaint individually or in cornbination

    caused or contributed directly to cause or enhance Ms. Brosius's injuries and damages.

            24.        Had none of the defects cited in Paragraph 20 of this Complaint been present in the

    Subject Ladder, Plaintiff's injuries and damages would have been avoided or reduced.

            25.        The defects eited   ui   Paragraph 20 of this Complaint were caused by Horne Depot's

    and 'I'ricam's strict liability, .negligence, and other liability-producing misconduct.

            26.        At the time Home Depot, and Tricam placed the Subject Ladder into the stream of

    commerce, they knew or reasonably should have known that the Subject Ladder was defective in the

    ways cited in Paragraph 20 of this Complaint and posed an unreasonable risk of injury to constuners

    and users.

            27.       Notwithstanding their knowledge or notice that the Subject Ladder was defective and

    unreasonably dangerous, Home Depot and Tricam did nothing to warn or protect consumers, despite

    their ability to do so.

                                           JURISDICTION & VENUE,

            28.       This is an action for damages in excess of $15,000, exclusive of interest, costs, and

    attorney's fees.

            29.       This Court is autliorized to exercise personal jurisdiction over Defendant Home Depot

    pursuant to the Florida Long-Arm Statute, Fla. Stat. §§ 48.193(1)(a)(1), (1)(a)(2), and (1)(a)(6),

    because the causes of action stated herein arise out of Home Depot's:

                  a. Operating, conducting, engaging in, or carrying on a business or business venture in
                     Florida or having an office or agency in Florida;

                  b. Comnutting a tortious act within Florida; or

Y                 c. Causing injury to persons or property within Florida arising out of an act or omission
                      committed outside Florida where, at or about the time of the injury, either (i) Home

                                                      Page 5 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 10 of 20 PageID 16



                     Depot was engaged 'ui solicitation or service activities within Florida, or (ii) products,
                     niaterials, or things processed, serviced, imported, distributed or manufaetiu>ed by
                     Home Depot anywhere were used or consumed in Florida in the ordinary course of
                     cotrunerce, trade, or use.

          30.        This Court is authorized to exercise persoiial jurisdiction over Home Depot pursuant

  to the Florida Long-Arm Statute, Fla. Stat. § 48.193(2), because Home Depot is engaged in

  substantial and not isolated activity within Florida.

          3 l.      This Court is authorized to exercise personal jurisdiction over Home Depot because

  I lome Depot enjoys such numerous, continuous, significant, and systematic contacts with. Florida that

  Home Depot may fairly be regarded as "at home" in Florida.

          32.       This Court is authorized to exercise personal jurisdiction over Defendant Trieam

  pursuant to the Florida Long-Airn Statute, Fla. Stat. §§ 48.193(1)(a)(1), (1)(a)(2), and (1)(a)(6),

  because the causes of action stated herein arise out of Tricarn's:

                 a. Operating, conducting, engaging in, or carrying on a business or business venture in
                    Florida or having an office or agency in Florida;

                 b. Conunitting a tortious act within Florida; or

                 c. Causilig injury to persons or property withi.n Florida arising out of an act or omission
                    comnutted outside Florida where, at or about the time of the injury, either (i) Tricani
                    was engaged in solicitation or service activities within Florida, or (ii) products,
                    materials, or things processed, serviced, imported, distributed or manufactured by
                    Tricam anywhere were used or consumed in Florida iri the ordinaiy course of
                    commerce, trade, or use.

         33.        `I'h.is Court is authorized to exercise personal jurisdiction over. "I'ricam pursuant to the

  Florida Long-A.rrn. Statute, Fl.a. Stat. § 48.193(2), because Tricam is engaged in substantial and not

  isolated activity within Florida.

         34.        Venue is proper us this Court because:

                 a. The incident occurred and the cause ofaction accrued in Maitland, Orange County,
                     Florida;

                                                  Page 6 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 11 of 20 PageID 17




                  b. This Court is authorized to exercise personal jurisdiction over Home Depot and
                     Tricam;

                  c. Home Depot maintains agents, representatives and offices in Orange County, Florida.


                                         CONDITIONS PRECEDENT

            35.      All conditions precedent have been satisfied or excused.

                                       COiJNT I — STRICT LIABILITY
                                           (Against Home Depot)

            36.      Plaintiff re-alleges and incorporates Paragraphs 1 through 35 of this Complaint as if

  restated verbatim herein.

            37.      Home Depot inanufactured, assembled, distributed, supplied, and/or sold the Subject

  Ladder.

            38.      Home Depot placed the Subject Ladder into the stream of commerce.

            39.      Home Depot intended for consuniers like Ms. Brosius to purchase and use the Subject

 Ladder.

           40.       Ms. Brosius used the Subject Ladder for its intended or foreseeable use

           41.       The Subject Ladder is defective in its design, manufacture, and wazni.ng.

           42.       The Subject Ladder's defects, whether individually or in cotiiliiiYafion, rendered the Subject

 Ladder unreasonably dangerous beyond the contemplation and expectation of ordinary consumers.

          43.       The risk of danger associated with designing and manufacturing the Subject Ladder as

 it was outweigh any real or perceived benefits.

          44.       At the time the Subject Ladder was designed and manufactured, alternative designs

 .and metliods of lnanu.facturitig eaisted that would have.a•esulted. in a_.safer.;znd,rnore_useful..Sri°I?j'eet-...-._-....-. .:.

 Ladder with little to no increase in cost to Home Depot.

                                                    Page 7 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 12 of 20 PageID 18




             45.   Home Depot lcnew or reasonably should have known that Ms. Brosius would use the

  Subject Ladder without lcnowing of or uispecting for the Subjeet Ladder's defecLlve coriditloTl.

             46.   The Subject Ladder le$ Home Depot's possession and control withthe defects alleged in

  this Complaii7t, artid the Subjcct Ladder remained in this defective and unreasonably dangerous conditioii

  until and throughout the incident giving rise to this lawsuit.

             47.   At all tunes material hereto, the Subject Ladder remained substantially unchanged from

  its dcsigncd and manufactured condition.

             48,   The Subject Ladder's defective condition directly and proximately caused injury and

  damage to Ms. Brosius.

             WI3EItEFDRE, Plaintiff, BEVERLY BROSIUS, demands judgment against Defendant,

  HOMB DEPOT U.S.A., INC., for all injuries and damages she sustained due to the incident givuig rise to

  this action, whether already incw7•ed or to be incurred in the future, including all actual damages,

  consequential damages, econoniic damages, non-economic darnages, mental anguish, emotional distress,

  pain and sufferuig, lost wages, costs, and interest, and for any such further relief as the Court deems

  appropriate.

                                       COIJNT II—NEGLIGENCE
                                         (Against Iiome Aepot)

             49.   Plaintiff re-alleges and incorporates Paragraphs I through 35 of this Coinplaint as if

  stated verbatim herein.

             50.   Home Depot manufactured, assembled, disti-ibuted, supplied, and/or soid the Subject

  T,adder.

             51,   1=1ome Depot placed the Subject Ladder into the stream of eomnierce.

             52.   Home Depot intended or reasonably foresaw that Ms. Brosius would use the Subject



                                                 Page 8 of 1 4
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 13 of 20 PageID 19


  Ladder,

           53.       Ms. Brosius used the Subject Ladder for its intended or foreseeable use.

           54.       Home Depot owed the following duties to Ms. Brosius;

                 a. To mantifacture, assemble, distribute, supply, and/or sell the Subject Ladder in a
                     condition that was not defective or tmreasonably dangerous to consumers and users;

                     To provide adequate warnings and instnictions with the Subject Ladder advising
                     consumers alid users about the proper use of the Subject Ladder, about the Subject
                     Ladder's defective condition(s), and about how to avoid being injured by the Subject
                     Ladder's defects; and

                 c. T'o adequately test, inspect, and ensure the quality of the Subject Ladder before
                     distributiiig and selling the Subject Ladder to consumers.

          55.       Home Depot breached its duties by:

                 a. Manufacturing, assembling, distributing, supplying, and/or sellirlg the Subject Ladder
                    in a defective and ttnreasonably dangerous condition;

                 b. Failing to provide adequate warnings and instructions with the Subject Ladder
                    advising consumers and users about the proper use of the Subject Ladder, about the
                    Subject Ladder `s defective condition(s), and about how to avoid being injured by the
                    Subject Ladder's defects; and

                c. Failing to adequately test, inspect, and ensure the quality of the Subject Ladder before
                   distributing and selling the Subject Ladder to consumers.

          56.       Home Depot knew or reasonably should have known that Ms. Brosius would use the

 Subject Ladder without knowing of or inspecting for the defects alleged herein.

          57.       Home Depot knew or reasonably should have known that Ms. Brositts would sufPer

 uijuty and damage due to the Subject Ladder's defective and unreasonably dangerous condition.

          58.       At no time did Home Depot take action to remedy the Subject Ladder's defective and

unreasonably dangerous condition or warn consumers about the Subject Ladder's defective and

 unreasonably dangerous colidition, despite Home Depot's knowlcdgc ofthcse facts and ability to take

action.

                                                Page 9 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 14 of 20 PageID 20



             59.       Home Depot's breaches of the duties it owed to Ms. Brosius actually and proxi.tx►ately

   caused injury and damage to Ms. Brosius.

             WHEREF47RE, Plaintiff, BEVERLY BROSIUS, demands judgment against Defendant,

   HOME Dl:;PO"I' [J.S.A, INC., for all. injuries and damages he sustained due to the ulcident giving rise to

   tlus action, wllether aL-eady ii.icurred or to be uicurr.ed in the tuture, including all actual damages;

   consequential darnages, econoniic damages, non-economic damages, mental anguish; emotYonal distress;

   pain at7d suflering, lost wages, costs, and interest, and for any such fiu-ther relief as the Court deeins

   appropriate.

                                                   COIJNT III
                                              S'I'RICT LIABILIT'St
                                                (Against Tricam)

             60.       Plaintiff re-aileges and 'uicorporates Paragraphs 1 through 35 of this Complaizzt as if

   restated verbatun herein.

             61.       Tricam designed, engineered, manufactured, imported, distributed, supplied, and

   ultimately placed the Subject Ladder into the stream of corrnnerce.

          62.         Tricam uitended for consumers like Ms. Brosius to purchase and use the Subject

   Ladder.

          63.         Ms. Brosius used the Subject Ladder for its uitended or foreseeable use.

          64.         The Subject Ladder is defective in its desigii, manufacture, and instructions/warnings.

          65.         The Subject Ladder was deiective and unreasonably dangerous to ultimate users,

  operators or consumers, including Ms. Brosius, when sold and distributed by Tricam because of

  mantifacturing, design, and iilspeetion defects, including the following:

                   a. The Subject Ladder was manufactured i.n such a manner so that it had an unreasonable
                      propensity to fail or collapse during normal operatizig conditions; and



                                                  Page 10 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 15 of 20 PageID 21



               b. The Subject Ladder failed to perform as a reasonable consumer would expect under
                   foreseeable operating conditions.

         66.      The Subject Ladder's defects, whether individually or in combination, rendered the

 Subject Ladder unreasonably dangerous for intended or foreseeable use.

         67.      The risk of danger associated with engineering, designi.ng, and rnanufacturing the

 Suhject Ladder as it was outweigh aiiy real or perceived benefits.

         68.      At the time the Subject Ladder was engineered, designed, and manufactured,

 alternative designs and methods of manufacturing existed that would have resulted in a safer and

 more useful ladder with little to no increase in cost to Tricarn.

         69.      Tricam knew or reasonably should have known that Ms. Brosius would use the

 Subject Ladder without knowing of or inspecting for the Subject Ladder's defective condition.

         70.      The Subject Ladder left Tricam's possession and control with the defects Ms. Brositis

 alleges, and the Subject Ladder remained in this defective and unreasonably dangerous conditionup

 until and throughout the events giving rise to Ms. Brosius's injuries and darnages.

         71.      At all times material hereto, the Subject Ladder remained sttbstantially unchanged from

 its designed and manufactured condition.

         72.      The Subject Ladder's defective condition directly and proximately caused injury and

 damage to Ms. Brosius,

         73.      As a direct and proximate result of the foregoing, Mr. Broisus sustained seriotis bodily

 injuries, resulting in pain and sufferuig, impairment, mental anguish, loss of capacity for the enjoyment

 of life, expense of hospitalization, medical care and treatment and lost wages.




                                              Page 1.1 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 16 of 20 PageID 22




            WHEREFORE, Plaintiff, BEVERLY BROSIUS, den-jands judgment against Defendant,

   TRICAIvi INUUSTRIES, INC., for all uijuries and datnages he sustained due to the uicident giving rzse lo

   this action, whether already incurred or to be ineurred in the fiiture, includizig all actual damages,

   consequential datmges, economic damages, non economic danaages, mental. anguish, e:motional distress,

  pain and su1T'ering, lost wages, costs, and interest, and for any sueh. furtlier relief as the Court deems

  appropriate.

                                      COUN7 I'V —NEGLIGENCI+:
                                         (Against TRICAIVI)

          74.       Plaintiff re-alleges and incorporates Paragraphs 1 through 35 of this Complaint as if

  restated verbatim hereizi.

          75.      Tricam designed, engineered, manufactured, imported, distributed, suppiied, and

  ultunately placed the Subject Ladder into the stream of commerce.

          76.      Tricam intended for consumers like Mr. Broisus to purchase and use the Subject

  Ladder.

          77.      Tricam owed the following duties to Ms. Brosius:

                a. To manufacture, desigli, engineer, assemble, distribute, supply, and/or sellthe Subject
                   Ladder ul a condition that was not defective or unreasonably dangerous to consurners
                   and users;

                b. To provide adequate warnings and instructions with the Subject Ladder advising
                   consumers and users about the proper use of the Subject Ladder, about the Subject
                   Ladder's defective condition(s), and about how to avoid being uijured by the Subject
                   I:adder's defects; and

                c. To adequately test, uispect, and ensure the quality of the Subject Ladder before
                   distributing and sell'uig the Subject Ladder to consumers.

          7$.      Tricam breached its duties by:

                a. iVlanufacturing, engineering, designing, assembling, distributing, supplying, and/or
                    selling the Subject Ladder in a defective and unreasonably dangerous condition;

                                               Page 12 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 17 of 20 PageID 23




                b. Failing to provide adequate warnings and instructions with the Subject Ladder
                   advising consumers and users about the proper use of the Subject Ladder, about the
                   Subject Ladder `s defective condition(s), and about how to avoid being injured bythe
                   Subject Ladder's defects; and

                c. Failing to adequately test, inspect, and ensure the quality ofthe Subject Ladder before
                   distributing and selling the Subject Ladder to consumers.


         79.       Tricam knew or reasonably should have known that Ms. Brosius would use the

 Subject Ladder without knowing of or inspecting for the defects alleged herein.

         80.       Tricam knew or reasonably should have known that the Subject Ladder would cause

 injuzy to consumers like Mr. Broisus as a result of the Subject Ladder's defective and unreasonably

 dangerous condition.

         81.       At no time did Tricam take action to remedy the Subject Ladder's defective and

 unreasonably dangerous condition or warn consuiners about its negligent design, engineer,

 manufacture, import, distribution, and/or sale of the Subject Ladder, despite Tricam's ability to do so.

         82.       Tricam's breaches of the duties it owed to Mr. Broisus actually and proximately

 caused or contributed to cause Mr. Broisus's injuries and damages.

         VVHEREFOREi, Plauitiff, BEVERLY BROSIUS, demands judgment against Defendant,

 TRICAM INDUSTRIES, IINC., for a11 injuries and damages he sustained due to the incident givuig rise to

 this action, whether already incurred or to be incurred in the future, including all actual darnages,

 consequential damages, economic damages, non-economic damages, inental anguish, emotional distress,

 pain and suffering, lost wages, costs, and interest, and for any such further relief as the Court deems

 appropriate.

                                            JURY DEMAND

        Plauitiff hereby demands a jury trial on all issues so triable.

                                              Page 13 of 14
Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 18 of 20 PageID 24




           WHEREFORE, Plaintiff, BEVERLY BROSIUS, prays that upon final judgment, and that

   they have and recover: trial by jury which is hereby demanded; judgment against Defendants, HOME

   DEPOT U.S.A., INC., and TRICAM INDUSTRIES, INC., pre-judgment uiterest as allowedby law;

   post judgment interest as allowed by law; actual damages; cost of suit; and such other relief, at law or

   equity, to wliich Plaintiff may be justly entitled.



                   Respectfully submitted tllis 29 May 2020


                                                          Afil:tir.~7'i'ixci D:1lI"oirr~~
                                                            JOSHUA D. MOORE, ESQ.
                                                           Florida Bar No.: 0041680
                                                            Morgan & Morgan, P.A.
                                                           20 North Orange Avenue, 14th Floor
                                                            Orlando, FL 32802-4979
                                                            Telephone Phone: (407) 420-1414
                                                            Atlorney for Plaintiff Beverly Brosius




                                                Page 14 of 14
r iiing ff 1 Va 1 G1+ 1/ yr—r 11ect UJ/2_y/1.ULU 11:41:45 F1V1
        Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 19 of 20 PageID 25
   FORM 1.997. CIVIL COVER SHEET

   The civil cover sheet and the infoi-mation contained in it neither replace nor supplement the filing and service of
   pleadings or othei• documents as required by law. This form raust be filed by the plaintiff or petitioner with the
   Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
   for completion.)


                  CASE STYLE
                                           IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                                            IN AND FOR ORANGE COUNTY, FLORIDA

                                                                        Case No::                     ......::...:..:.............'::_::....:_.:._........:.:
                                                                                                                                    .:.:                      ..i
                                                                        Judge: . . ..:.::.......:..
                                                                              ._:.:.:. . . . . ......:.._....: ,.::::.::.::.:...:----::..........._
   I3evGrly I3rosuis
    Plaintiff
              vs.
   ilome:, Depot LISf1. .Tnc, Tricam Industries Inc
   Defendant



      II.         AMOUNT OF CLAIM
                  Please indicate the estimated amount of the claim rounded to the nearest dollar $30,001

      III.        TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                  most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                  category and subcategory lines.

                                                                                           0 Malpractice — other professional
             ❑   Condominium                                                            0 Other
             ❑   Contracts and indebtedness                                               0     Antitrust/Trade Regulation
             ❑   Eminent domain                                                            ❑. Business Transaction
             •   Auto negligence                                                          0     Circuit Civil - Not Applicable
             El  Negligence — other                                                       0     Constitutional challenge-statute or ordinance
                El    Business governance                                                  ❑    Constitutional challenge-proposed amendment
                •     Business torts                                                      0     Corporate Trusts
                O Environmental(foxic tort                                                0     Discrimination-empfoyment or other
                •     Third party indemnification                                         0     Insurance ciaims
                g Construction defect                                                     0 Intellectual property
                ❑ Mass tort                                                               ❑     Libel/Slander
                0 Negligent security                                                      ❑     Shareholder derivative action
                (O    Nursing home negiigence                                             0     Securities litigation
                0     Premises liability — commercial                                     0     Trade   secrets
                0 Premises liability — residential                                        0     Trust litigation
             ® Products liability
             * Real Property/Mortgage foreciosure                                      0 County Civil
                ❑ Commercial foreciosure                                                 C    Small Claims up to $8,000
                O    Homestead residential foreclosure                                   G-   Civil
                ❑    Non-homestead residential foreclosure                               0    Replevins
                F    Other reai property actions                                         0    Evictions
             Cl Professional malpractice                                                 CJ   Other civil (non-monetary)
                0 Malpractice — business
                M    Malpractice — medical
    Case 6:20-cv-01136-ACC-DCI Document 1-1 Filed 06/26/20 Page 20 of 20 PageID 26


                                                    COMPLEX BUSINESS COURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes 01 No ®


    IV.        REMEDIES SOUGHT (check all that apply):
                ® Monetary;
                El Non-monetary declaratory or injunctive relief;
                ❑ Punitive

    V.         NUMBER OF CAUSES OF ACTION;
                 (Specify)


               4


    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                ❑ Yes
                ® No

    VII.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                ® No
                * Yes — If "yes" list all related cases by name, case number and court:




    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                ® Yes
                ❑ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administratlon 2.425.

Signature: s/ .iosllua D Mocare
         Attorney or party
FL Bar No.: 41680
         (Bar number, if attorney)
           Joshua D Moore
          (Type or print name)
    Date: 06/05/2020
